EC-Gabon Fisheries Partnership (debate)
The next item is the report by Stavros Arnaoutakis, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Fisheries Partnership Agreement between the European Community and the Gabonese Republic - C6-0303/2006 -.
Mr President, the Community and the Republic of Gabon have negotiated and initialled, on 28 October 2005, a Fisheries Partnership Agreement for a period of six years. The new Protocol has been in provisional application since December 2005 under a decision of the Council. On the date of its entry into force, this Agreement will repeal and replace the Agreement between the European Economic Community and the Republic of Gabon on fishing off the coast of Gabon, which entered into force in December 1998.
The financial contribution is fixed at EUR 860 000 per year. Of this financial contribution, 60% will allow annual financial support for defining and implementing a sectoral fisheries policy in Gabon, with a view to introducing responsible and sustainable fishing.
This new Protocol provides fishing possibilities for 24 tuna seiners and 16 surface long-liners, with an annual reference tonnage of 11 000 tonnes.
The Agreement is part of an important network of EC Tuna Agreements in the Atlantic Ocean off the Western African coast.
The Commission considers that the Agreement will give the Community and Gabon an appropriate legal and political framework for monitoring and controlling the activities of the EU fleet in the Gabonese fishing area. It also allows the Community to support the development of the sector in this country, for the mutual benefit of the parties.
Mr President, the European Union and the Gabonese Republic negotiated and signed on 28 October 2005 a multiannual fisheries partnership agreement which will cover relations between the European Community and the Gabonese Republic in the fisheries sector. The partnership agreement, which is accompanied by a protocol, has been concluded for a period of six years, while the technical and financial terms governing fisheries activities entered into force back on 3 December 2005.
The main objective of the partnership agreement, which goes beyond the narrow commercial framework of the previous bilateral agreement, is to develop a sustainable fisheries policy with responsible exploitation of fisheries resources, support for coastal populations and the creation of small local freezing and processing industries through general economic and scientific cooperation. One important innovative step is the monitoring of fishing vessels by satellite in order to stamp out illegal, undeclared and uncontrolled fishing.
As emphasised by the Commissioner responsible for fisheries, Mr Borg, this new agreement opens up a new chapter in cooperation between the European Union and the Gabonese Republic, given that it will step up its efforts to safeguard the future of fisheries in its waters. We should emphasise that agreements such as this are particularly important, because they promote economic development and cooperation with third countries.
This agreement with Gabon in the fisheries sector is another development tool being used by the European Union in order to emphasise its solidarity and intention to cooperate further with developing third countries. I therefore consider it necessary for the European Parliament, as the institution directly elected by the citizens, to be kept informed well in advance and not to be called on a year later purely and simply to ratify the decisions.
on behalf of the PPE-DE Group. - (ES) Mr President, I wish to protest once again at the fact that fisheries is always dealt with in a secretive nocturnal manner; that is what is happening today once again.
I would like to thank Mr Arnaoutakis for his wonderful report. Since it is so late, I shall be concise and stress three aspects relating to Gabon and fisheries agreements in general that I believe to be important.
I must once again point to the Commission's delay in presenting this issue to the European Parliament and point out that the European Union is going to be paying the first portion of the financial payments to Gabon at least six months late. This is unacceptable and the European Union must not cause this kind of delay, especially when it comes to third countries whose economies are so weak. I believe that we have reached an agreement with Commissioner Borg and I hope that there will be no more such delays in future.
Secondly, I would also like to stress the financial aspects of fisheries agreements in general, this specific case being one very infamous example. There are many people here - and I regret that they are not actually the people who are most critical of the fisheries agreements - who complain that the fisheries sector does not cooperate in, or hardly contribute to, the funding of these agreements. In fact, in this case, in the Gabon agreement, the fisheries sector is going to pay almost 20% more than the European Union pays from the Community budget. That should reassure those who say that the fisheries sector does not contribute to the funding of the agreements.
Finally, Mr President, I would also like to put a request to the Commission relating to the agreements that we in the Committee on Fisheries have been making repeatedly: that, in the name of greater transparency, Members of this Parliament should be able to participate as observers in the joint committees that control the implementation of fisheries agreements. We have already achieved that for the regional fisheries organisations and it would be good if we could take part in the joint committees in the future. We put this request the other day to the Presidency-in-Office of the Council and I hope that Commissioner Figel' will communicate this request to the European Commission, so that, amongst the three institutions, we can obtain greater participation by Members of this Parliament. If only because of the time of night we have to work, I believe that we deserve to be in those committees as observers.
Mrs Fraga Estévez, I agree with your assessment and I shall pass on to the Bureau your concerns about discrimination regarding the topics for debate. Perhaps a rota system would be fairer.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.